Case 2:20-cv-08035-SVW-JPR Document 185 Filed 07/06/21 Page 1 of 1 Page ID #:4685

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-08035-SVW-JPR                                         Date   July 6, 2021
 Title             Hong Liu v. Faraday&Future Inc. et al




 Present: The Honorable           STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                 Paul M. Cruz                            Anne Kielwasser
                 Deputy Clerk                        Court Reporter / Recorder                Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         Kevin Hughes                                         Alan J. Kessel
                                                                           Jeffrey M. Goldman
 Proceedings:                 STATUS CONFERENCE


         Case called. Attorneys state their appearances.

         Conference held. The stipulation to continue [183] is denied.




                                                                                                :       05
                                                               Initials of Preparer          PMC
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
